UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21455 Guggenheim Enhanced Equity Strategy Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson Guggenheim Funds Investment Advisors, LLC 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:October 31 Date of reporting period:April 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE,Washington, DC 20549-1090. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: www.guggenheimfunds.com/gge your path to the LATEST, most up-to-date INFORMATION about the Guggenheim Enhanced Equity Strategy Fund The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gge, you will find: · Daily, weekly and monthly data on shareprices, net asset values, distributions and more · Monthly portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information We are constantly updating and expanding shareholder information services on the Fund’s website in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. 2 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund Dear Shareholder | We thank you for your investment in the Guggenheim Enhanced Equity Strategy Fund, formerly known as the Claymore Dividend & Income Fund (the “Fund”).This report covers the Fund’s performance for the semiannual period ended April 30, 2011. The Fund’s primary investment objective is to provide a high level of current income, with a secondary objective of capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 17.96% and a return of 17.37% based on NAV.The fund outperformed its broad market benchmarks during the reporting period. For the six months ended April 30, 2011, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.36%. Return of the MSCI EAFE Index, which measures performance of stock markets in developed markets of Europe,Australasia and the Far East, was 12.98%, and return of the MSCI Emerging Markets Index was 9.84%.As of April 30, 2011, the Fund’s market price of $17.22 represented a discount of 11.92% to NAV of $19.55.As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92. Guggenheim Funds Investment Advisors, LLC (“GFIA”) serves as the investment adviser to the Fund. During the period covered by this report, the Fund’s investment sub-adviser, responsible for day-to-day management of the Fund’s investments, was Manning & Napier Advisors, Inc. (“Manning & Napier”). Founded in 1970, Manning & Napier is an employee-owned firm that manages and supervises more than $44 billion in client assets as of April 30, 2011. On March 14, 2011, the Fund announced that its Board of Trustees had approved the appointment of Guggenheim Partners Asset Management, LLC (“GPAM”), an affiliate of GFIA, as investment sub-adviser to the Fund effective May 16, 2011, at which time Manning & Napier ceased to serve as investment sub-adviser to the Fund.The Fund’s primary and secondary investment objectives remain unchanged, but the Fund seeks to achieve these investment objectives by utilizing an enhanced equity option strategy developed by GPAM.The Fund anticipates that this investment strategy may increase the income and gains earned by the Fund, which may result in an increase in the amount of quarterly distributions payable by the Fund beginning in August 2011 to an annualized range of 7% to 8%, based on current market value. The Funds current distribution rate is 2.90% based on the fund’s current quarterly dividend of $0.125 and April 30, 2011 market price of $17.22. No assurance can be given that such a distribution rate will be achieved, and the Fund’s actual distribution rate may be above or below the range stated herein. In connection with the appointment of GPAM, GFIA has agreed to continue the waiver of a portion of the advisory fees payable by the Fund. In connection with the appointment of GPAM as investment sub-adviser, the name of the Fund was changed, on May 16, 2011, to Guggenheim Enhanced Equity Strategy Fund, and the Fund’s NYSE ticker symbol was changed to “GGE.”Also, the Fund’s CUSIP was changed to 40167K100. The Fund paid quarterly dividends of $0.125 per common share in November 2010 and February 2011. In addition, the Fund paid a supplemental distribution of $0.022 per common share on December 31, 2010, to shareholders of record as of December 29, 2010.This supplemental distribution, which was made from ordinary income, was made in order to allow the Fund to meet its distribution requirements and avoid excise taxes for 2010. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 30 of the Fund’s semiannual report.When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests partici- Semiannual Report l April 30, 2011 l 3 GGE l Guggenheim Enhanced Equity Strategy Fund l Dear Shareholder continued pants’ dividends in newly-issued common shares at NAV, subject to an Internal Revenue Service (“IRS”) limitation that the purchase price cannot be more than 5% below the market price per share.The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy for the six months ended April 30, 2011, we encourage you to read the Questions & Answers section of the report, which begins on page 5. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gge. Sincerely, Kevin M. Robinson Chief Executive Officer and Chief Legal Officer Guggenheim Enhanced Equity Strategy Fund May 31, 2011 4 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund Questions & Answers | During the six-month period ended April 30, 2011, the Guggenheim Enhanced Equity Strategy Fund, formerly known as the Claymore Dividend & Income Fund (the “Fund”), was managed by a team of professionals at Manning & Napier Advisors, Inc. (“Manning & Napier”).This investment team includes Jeffrey S. Coons, PhD, CFA, Co-Director of Research; Jack Bauer, Managing Director of Fixed Income; Christopher Petrosino, CFA, Senior Analyst, Quantitative Strategies Group; and, Keith Harwood, Senior Fixed Income Analyst. In the following discussion, members of the team provide insight into the Fund’s strategies and results during the six-month period ended April 30, 2011. 1. Please describe the Fund’s objective and management strategies. The Fund’s investment objective is to provide a high level of current income, with a secondary objective of capital apprecia-tion.The strategies described below were in place during the six-month period ended April 30, 2011. Under normal market conditions, the Fund invested at least 80% of its total assets in dividend-paying or other income-producing securities, and at least 65% of the Fund’s total assets consisted of investments in dividend-paying common and preferred stocks. The Fund’s investments were focused on securities considered by Manning & Napier to be undervalued or inexpensive relative to other investments. The Fund was permitted to invest up to 40% of its total assets, with the percentage measured at the time of the investment, in U.S. dollar-denominated securities of foreign issuers.There was no minimum credit rating for preferred stocks and debt securities in which the Fund was permitted to invest, although the Fund did not invest more than 10% of its total assets in non-convertible fixed-income securities of below investment-grade quality. In addition, the Fund was permitted to purchase and sell certain derivative instruments, including, but not limited to, options, futures contracts and options on futures contracts, for various portfolio management purposes including to seek income or capital appreciation, facilitate portfolio management and help reduce risk. Manning & Napier’s investment process is opportunistic and is characterized by the shift of investment dollars toward areas of the market that are generally believed by Manning & Napier to be undervalued and away from areas that are overvalued. Equities were selected for the portfolio using a disciplined approach to identifying companies with substantial free cash flow relative to their market capitalization. Manning & Napier emphasizes companies that pay a substantial portion of their free cash flow back to shareholders in the form of dividends, unlocking shareholder value.Also important is that a company under consideration has a low estimated risk of bankruptcy, in other words, a financially sound balance sheet. The portfolio was evaluated on a continuous basis and changes were made as necessary to ensure the consistency of all holdings with Manning & Napier’s definition of value. Once a year, generally in April, near the middle of the Fund’s fiscal year, there was a major rebalancing that not only evaluated all the holdings in the portfolio but also sought to identify new investments that had become attractive based on Manning & Napier’s screening criteria. The strategy for the fixed income portion of the portfolio, which was approximately 20% of the Fund’s total assets, was a bottom-up, fundamentally-driven approach that sought to invest in high quality companies that generate good cash flow and that Manning & Napier considered to have good prospects. 2. Please tell us about the economic and market environment over the last six months. The U.S. economy continues to expand, but at a growth rate that Manning & Napier considers to be below its historical long-term trend. Real gross domestic product (GDP) — the output of goods and services produced by labor and property located in the United States — increased at an annual rate of 1.8% in the first quarter of 2011.This pace was considerably slower than in the fourth quarter of 2010, when real GDP increased 3.1%. Recent data releases revealed mixed economic figures. Leading economic indicators for U.S. economic growth have flattened out, suggesting that overall growth is slowing. On the positive side, the monetary base is growing and consumer credit has improved.Although there has been some improvement in employment figures, wage growth is still extremely low and structural unemployment remains a problem. Global growth has started to slow, and the global debt load is a major impediment to sustainable improvement. Fiscal austerity measures in many countries are likely to limit developed market growth in the near term. Problems in the Middle East and Japan have caused oil prices to surge, furthering concerns about inflation. Strong developing market demand coupled with supply bottlenecks increases the risk of further increases in commodity prices. Overall, the economy looks to be mid-cycle for developed markets, yielding subdued growth with continued easy monetary policy, and reasonable stock market valuations. For the developing world, the economy looks more late cycle, with headwinds of tightening policy, decelerating growth, and more challenging valuations. Semiannual Report l April 30, 2011 l 5 GGE l Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued Despite uncertainties created by political turmoil in the Middle East, the devastating earthquake and tsunami in Japan, and debt problems in Europe, world equity markets have demonstrated considerable resilience. Interest rates continue to be very low, reflecting the Federal Reserve Board’s (the “Fed”) highly accommodative monetary policy. In the bond market, lower quality issues performed much better than the securities with the highest credit ratings, reflecting investors’ increasing willingness to embrace credit risk as they search for yield.The Barclays Capital U.S.Aggregate Bond Index, which measures the return of the investment grade rated segment of the U.S. bond market, returned 0.02% for the six months ended April 30, 2011.The return of the Barclays Capital U.S. Corporate HighYield Index, which measures performance of high yield bonds, was 6.15%. 3. How did the Fund perform in this environment? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six-month period ended April 30, 2011, the Fund generated a total return based on market price of 17.96% and a return of 17.37% based on NAV.The Fund outperformed its broad market benchmarks during the reporting period. For the six months ended April 30, 2011, the S&P 500 Index, which is generally regarded as a good indicator of the broad U.S. stock market, returned 16.36%. Return of the MSCI EAFE Index, which measures performance of stock markets in developed markets of Europe,Australasia and the Far East, was 12.98%, and return of the MSCI Emerging Markets Index was 9.84%.As of April 30, 2011, the Fund’s market price of $17.22 represented a discount of 11.92% to NAV of $19.55.As of October 31, 2010, the Fund’s market price of $14.86 represented a discount of 12.17% to NAV of $16.92. The market value of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV.The current discount to NAV provides an opportunity for investors to purchase shares of the Fund at prices below the market value of the securities in the underlying portfolio. 4. What were the major investment decisions that affected the Fund’s performance over this six-month period? As in past periods, the Fund’s portfolio was structured with approximately 80% of assets in equities and 20% in corporate bonds. During the first quarter of the Fund’s fiscal year (November 2010 through January 2011), market conditions were difficult for the Fund’s style of investing. In general, lower quality stocks, based on criteria such as Standard & Poor’s ratings for earnings growth and stability, performed better than higher quality issues.Also, stocks with lower dividend yields performed better than higher-yielding stocks. During this period, the Fund’s concentration in consumer staples and health care caused the portfolio to underperform broad market averages during a period when cyclical issues generally performed best. During the last three months, there was a shift in market leadership, with a bit more willingness to reward quality companies. During this period, the Fund’s positions in health care and consumer staples were not the drag they were in the first three months of the period.Also the Fund’s overweight in energy and underweight in the financials sector contributed to performance. In the bond portion of the portfolio, the relatively long duration of the Fund’s holdings contributed to yield.As spreads for corporate bonds tightened (that is, the difference in yield between higher quality and lower quality bonds narrowed), the Fund’s bond portfolio performed fairly well. Among the major contributors to performance were stocks of several large international integrated oil companies, including Chevron Corp., Exxon Mobil Corp., ConocoPhillips and Total SA (3.8%, 3.2%, 2.3% and 3.0%, respectively, of long-term investments at period end). Other major contributors included Pfizer Inc., a global biopharmaceutical company, which was up more than 20%, and Philip Morris International, Inc., a leading international tobacco company (3.3% and 2.5%, respectively, of long-term investments at period end).The greatest detractor from performance was Nokia OYJ, a producer and marketer of mobile communication devices; this holding (0.5% of long-term investments at period end) was down approximately 14% during the period.Also somewhat negative was Koninklijke Philips Electronics NV (0.5% of long-term investments at period end), a Dutch producer of consumer electronics, lighting and health care products. 5. What changes have been made to the portfolio in recent months? As discussed in the shareholder letter in the opening pages of this report, investment management of the Fund was transitioned to Guggenheim Partners Asset Management, LLC in May 2011. In preparation for this transition, the Fund’s investment adviser, Guggenheim Funds Investment Advisors, LLC, directed Manning & Napier to proceed with the April portfolio rebalance, selling securities that were no longer considered appropriate for the portfolio, but not making new investments.The proceeds of sales made in the course of the rebalance were approximately $20 million, which was used to reduce leverage.As of April 30, 2011, the Fund’s outstanding leverage was $10.25 million. It is anticipated that the Fund will increase its leverage during the upcoming months. The Fund utilizes leverage (borrowing) as part of its investment strategy, to finance the purchase of additional securities that provide increased income and potentially greater appreciation potential to common shareholders than could be achieved from an unleveraged portfolio. During the six months ended April 30, 2011, the leverage contributed to performance, since the port- 6 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued folio’s return was greater than the cost of leverage.There is no guarantee that the Fund’s leverage strategy will be successful, and the Fund’s use of leverage may cause the Fund’s NAV and market price of common shares to be more volatile. Beginning May 16, 2011, Guggenheim Partners Asset Management, LLC (“GPAM”) serves as the investment sub-adviser to the Fund.The Fund is managed by a team of seasoned professionals at GPAM, an affiliate of GFIA.This team includes B. Scott Minerd, Chief Investment Officer;Anne Bookwalter Walsh, CFA, JD,Assistant Chief Investment Officer; Farhan Sharaff,Assistant Chief Investment Officer; Jayson Flowers, Managing Director; and Jamal Pesaran, CFA, Portfolio Sector Manager.This team provided the responses to the following questions. 6. What investment strategies will be used by the new investment sub-adviser? GPAM seeks to achieve the Fund’s investment objective by obtaining broadly diversified exposure to the equity markets and utilizing a covered call strategy which follows GPAM’s proprietary dynamic rules-based methodology to seek to utilize efficiencies from the tax characteristics of the Fund’s portfolio.The Fund may seek to obtain exposure to equity markets through investments in exchange-traded funds or other investment funds that track equity market indices, through investments in individual equity securities and/or through derivative instruments that replicate the economic characteristics of exposure to equity securities or markets.The Fund will continue to utilize leverage in order to meet the Funds primary objective of generating a high level of income while also being used to deliver a beta more closely aligned to that of the S&P 500. In current market conditions, GPAM expects to seek to obtain exposure to equity markets by investing primarily in exchange-traded funds.The Fund has the ability to write call options on indices and/or securities which will typically be at- or out-of-the money. GPAM’s strategy typically targets one-month options, although options of any strike price or maturity may be utilized. The Fund seeks to achieve its primary investment objective of seeking a high level of current income through dividends paid on securities owned by the Fund and from cash premiums received from selling options.Although the Fund will receive premiums from the options written, by writing a covered call option, the Fund forgoes any potential increase in value of the underlying securities above the strike price specified in an option contract through the expiration date of the option. To the extent GPAM’s strategy seeks to achieve broad equity exposure through a portfolio of common stocks, the Fund would expect to hold a diversified portfolio of stocks.To the extent GPAM’s equity exposure strategy is implemented through investment in broad-based equity exchange-traded funds or other investment funds or derivative instruments that replicate the economic characteristics of exposure to equity securities markets, the Fund’s portfolio is expected to comprise fewer holdings. The Fund will ordinarily focus its investments in securities of U.S. issuers but may invest up to 15% of its total assets in U.S. dollar-denominated securities of foreign issuers.The Fund may invest in or seek exposure to equity securities of issuers of any market capitalization. 7. Are there changes to investment policies in connection with the new strategies? The Fund’s Board of Trustees has approved changes to certain non-fundamental investment policies of the Fund.These changes became effective May 16, 2011. The Fund no longer has an investment policy of investing, under normal market conditions, at least 80% of its total assets in dividend-paying or other income-producing securities. Nor is it an investment policy of the Fund, under normal market conditions, to invest at least 65% of the Fund’s total assets in dividend-paying common and preferred stocks. Instead, the Fund has adopted a non-fundamental investment policy of, under normal market conditions, investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities.This policy may be changed by the Board, but no change currently is anticipated. If this policy changes, the Fund will provide shareholders at least 60 days written notice before implementation of the change. In addition, the Fund no longer has an investment policy of investing up to 10% of the Fund’s total assets in securities of other open- or closed-end investment companies that invest primarily in securities of the types in which the Fund may invest directly. Instead, the Fund will be able to invest without limitation in securities of other open- or closed-end investment companies, including exchange-traded funds. As stated above, in current market conditions, GPAM initially expects to seek to obtain exposure to equity markets by investing primarily in exchange-traded funds. Investments in exchange-traded funds and other investment funds which invest at least 80% of their assets in equity securities or have investment objectives or strategies of tracking equity market indices will be included as investments in equity securities for the purpose of the Fund’s investment policy of investing at least 80% of its assets in equity securities. Semiannual Report l April 30, 2011 l 7 GGE l Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued Index Definitions: Indices are unmanaged and it is not possible to invest directly in an index. S&P 500 Index is a capitalization-weighted index of 500 stocks.The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays Capital US Aggregate Bond Index covers the U.S. dollar-denominated, investment-grade, fixed rate, taxable bond market of SEC-registered securities. The Index includes bonds from the Treasury, government-related, corporate, mortgage-backed securities (agency fixed-rate and hybrid ARM passthroughs), asset-backed securities and collateralized mortgage-backed securities sectors. The Barclays Capital US Corporate HighYield Index is a commonly used benchmark index for high yield corporate bonds. It is a measure of the broad high yield market. The MSCI EAFE Index is a free float-adjusted market capitalization weighted index designed to reflect the movements of stock markets in developed countries of Europe and the Pacific Basin. The index is calculated in U.S. dollars and is constructed to represent about 60% of market capitalization in each country. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. GGE Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisers, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind.The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. There can be no assurance that the Fund will achieve its investment objectives.The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Past performance does not guarantee future results. Equity Securities and Related Market Risk. The market price of common stocks and other equity securities may go up or down, sometimes rapidly or unpredictably. Equity securities may decline in value due to factors affecting equity securities markets generally, particular industries represented in those markets or the issuer itself.The values of equity securities may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry.The value of equity securities may also decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for its goods and services. Equity securities generally have greater price volatility than bonds and other debt securities. Other Investment Companies Risk.The Fund may invest in securities of other open-or closed-end investment companies, including ETFs. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested. Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, these other investment companies may utilize financial leverage, in which case an investment would subject the Fund to additional risks associated with leverage. Options Risk.There are various risks associated with the Fund’s covered call option strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date.Therefore, as the writer of an index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. Similarly, as the writer of a call option on an individual security held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. In the case of index options, GPAM will attempt to maintain for the Fund written call options positions on equity indexes whose price movements, taken in the aggregate, are closely correlated with the price movements of common stocks and other securities held in the Fund’s equity portfolio. However, this strategy involves significant risk that the changes in value of the indexes underlying the Fund’s written call options positions will not correlate closely with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a 8 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange-traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. The hours of trading for options may not conform to the hours during which the securities held by the Fund are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s use of purchased put options on equity indexes as a hedging strategy would involve certain risks similar to those of written call options, including that the strategy may not work as intended due to a lack of correlation between changes in value of the index underlying the put option and changes in the market value of the Fund’s portfolio securities. Further, a put option acquired by the Fund and not sold prior to expiration will expire worthless if the cash value of the index or market value of the underlying security at expiration exceeds the exercise price of the option, thereby causing the Fund to lose its entire investment in the option. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of GPAM. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. Other Derivatives Risk. Derivatives are subject to a number of risks such as liquidity risk, equity securities risk, issuer risk, interest rate risk, credit risk, leveraging risk, counterparty risk, management risk and, if applicable, medium and smaller company risk. They also involve the risk of mispricing or improper valuation, the risk of ambiguous documentation and the risk that changes in the value of a derivative may not correlate perfectly with an underlying asset, interest rate or index. Suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. The use of derivatives transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives transactions are not otherwise available to the Fund for investment purposes. The Fund may enter into derivatives transactions that may in certain circumstances produce effects similar to leverage and expose the Fund to related risks. See“Leverage Risk”below. Counterparty Risk.The Fund will be subject to risk with respect to the counterparties to the derivative contracts purchased or sold by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in these circumstances. Financial Leverage Risk. Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Increases and decreases in the value of the Fund’s portfolio will be magnified when the Fund uses financial leverage. As a result, financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. The Fund will also have to pay interest on its indebtedness, if any, which may reduce the Fund’s return.This interest expense may be greater than the Fund’s return on the underlying investment, which would negatively affect the performance of the Fund. During the time in which the Fund is utilizing financial leverage, the amount of the fees paid to the Adviser and the Sub-Adviser for investment advisory services will be higher than if the Fund did not utilize financial leverage because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of financial leverage. This may create a conflict of interest between the Adviser and the Sub-Adviser and common shareholders. Common shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of financial leverage, which means that common shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, any use of financial leverage must be approved by the Board ofTrustees and the Board ofTrustees will receive regular reports from the Adviser and the Sub-Adviser regarding the Fund’s use of financial leverage and the effect of financial leverage on the management of the Fund’s portfolio and the performance of the Fund. Reverse repurchase agreements involve the risks that the interest income earned on the investment of the proceeds will be less than the interest expense and Fund expenses, that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase such securities and that the securities may not be returned to the Fund. Medium and Smaller Company Risk.The general risks associated with the types of securities in which the Fund invests are particularly pronounced for securities issued by companies with medium and smaller market capitalizations. These companies may have limited product lines, markets or financial resources or they may depend on a few key employees. As a result, they may be subject to greater levels of credit, market and issuer risk. Securities of medium and smaller companies may trade less frequently and in lesser volume than more widely held securities and their values may fluctuate more sharply than other securities. Foreign Investment Risk.The Fund’s investments in ADRs and other securities of foreign issuers involve special risks. For example, the value of these investments may decline in response to unfavorable political and legal developments, unreliable or untimely information, or economic and financial instability. There may be less publicly available information about a foreign company than a U.S. company. Foreign companies are not generally subject to uniform accounting, auditing and financial standards and requirements comparable to those standards applicable to U.S. companies. Similar foreign investment risks may apply to futures contracts and other derivative instruments in which the Fund invests that trade on foreign exchanges. The value of derivative and other instruments denominated in or that pay revenues in foreign currencies may fluctuate based on changes in the value of those currencies relative to the U.S. dollar, Semiannual Report l April 30, 2011 l 9 GGE l Guggenheim Enhanced Equity Strategy Fund l Questions & Answers continued and a decline in applicable foreign exchange rates could reduce the value of such instruments held by the Fund. Foreign settlement procedures also may involve additional risks. Inflation/Deflation Risk. Inflation risk is the risk that the value of assets or income from the Fund’s investments will be worth less in the future as inflation decreases the value of payments at future dates. As inflation increases, the real value of the Fund’s portfolio could decline. Deflation risk is the risk that prices throughout the economy decline over time. Deflation may have an adverse effect on the creditworthiness of issuers and may make issuer default more likely, which may result in a decline in the value of the Fund’s portfolio. Management Risk. The Fund is subject to management risk because it has an actively managed portfolio.The Sub-Adviser will apply investment techniques and risk analysis in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. The Fund will invest in securities that the Sub-Adviser believes are undervalued or mispriced as a result of recent economic events, such as market dislocations, the inability of other investors to evaluate risk and forced selling. If the Sub-Adviser’s perception of the value of a security is incorrect, your investment in the Fund may lose value. Portfolio Turnover Risk.The Fund’s annual portfolio turnover rate may vary greatly from year to year. Portfolio turnover rate is not considered a limiting factor in the execution of investment decisions for the Fund. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, when distributed to shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Legislation and Regulation Risk.The Dodd-Frank Wall Street Reform and Consumer Protection Act (the“Dodd-Frank Act”), which was signed into law in July 2010, has resulted in a significant revision of the U.S. financial regulatory framework. The Dodd-Frank Act covers a broad range of topics, including, among many others: a reorganization of federal financial regulators; the creation of a process designed to ensure financial system stability and the resolution of potentially insolvent financial firms; the enactment of new rules for derivatives trading; the creation of a consumer financial protection watchdog; the registration and regulation of managers of private funds; the regulation of Rating Agencies; and the enactment of new federal requirements for residential mortgage loans.The regulation of various types of derivative instruments pursuant to the Dodd-Frank Act may adversely affect issuers of securities in which the Trust invests that utilize derivatives strategies for hedging or other purposes.The ultimate impact of the Dodd-Frank Act, and any resulting regulation, is not yet certain and issuers of securities in which the Trust invests may also be affected by the new legislation and regulation in ways that are currently unknown and unforeseeable. At any time after the date of this prospectus, legislation may be enacted that could negatively affect the assets of the Trust or the issuers of such assets. Changing approaches to regulation may have a negative impact on the Trust or entities in which the Trust invests. Legislation or regulation may also change the way in which theTrust itself is regulated.There can be no assurance that future legislation, regulation or deregulation will not have a material adverse effect on the Trust or will not impair the ability of the Trust to achieve its investment objective. Risks Associated with Recent Market Developments. Global and domestic financial markets have experienced periods of unprecedented turmoil. The debt and equity capital markets in the United States have been negatively impacted by significant write-offs in the financial services sector relating to sub-prime mortgages and the re-pricing of credit risk in the broadly syndicated market, among other things.These events, along with the deterioration of the housing market and the failure of major financial institutions led to worsening general economic conditions, which materially and adversely impacted the broader financial and credit markets, reduced the availability of debt and equity capital for the market as a whole and financial firms in particular and resulted in market interventions by the U.S. federal government. Such market conditions may increase the volatility of the value of securities owned by theTrust, may make it more difficult for the Trust to accurately value its securities or to sell its securities on a timely basis and may adversely affect the ability of the Trust to borrow for investment purposes and increase the cost of such borrowings, which would reduce returns to the Common Shareholders.These developments adversely affected the broader economy, and may continue to do so, which in turn may adversely affect the ability of issuers of securities owned by the Trust. Such developments could, in turn, reduce the value of securities owned by the Trust and adversely affect the net asset value of the Trust’s Common Shares. In addition, the prolonged continuation or further deterioration of current market conditions could adversely impact the Trust’s portfolio. Recently markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact theTrust’s portfolio. Financial market conditions, as well as various social, political, and psychological tensions in the United States and around the world, have contributed to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets; and may cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets in the Trust’s portfolio. The Adviser and Sub-Adviser intend to monitor developments and seek to manage the Trust’s portfolio in a manner consistent with achieving the Trust’s investment objective, but there can be no assurance that it will be successful in doing so. Given the risks described above, an investment in Common Shares may not be appropriate for all prospective investors. A prospective investor should carefully consider his or her ability to assume these risks before making an investment in the Trust. Government Intervention in Financial Markets. The instability in the financial markets discussed above has led the U.S. Government to take a number of unprecedented actions designed to support certain financial institutions and segments of the financial markets that have experienced extreme volatility, and in some cases a lack of liquidity. Federal, state, and other governments, their regulatory agencies, or self regulatory organizations may take actions that affect the regulation of the instruments in which the Fund invests, or the issuers of such instruments, in ways that are unforeseeable. Governments or their agencies may also acquire distressed assets from financial institutions and acquire ownership interests in those institutions. The long-term implications of government ownership and disposition of these assets are unclear, and may have positive or negative effects on the liquidity, valuation and performance of the Fund’s portfolio holdings. Market Disruption and Geopolitical Risk. The aftermath of the war in Iraq and the continuing occupation of Iraq, instability in the Middle East and terrorist attacks in the United States and around the world have contributed to increased market volatility, may have long-term effects on the U.S. and worldwide financial markets and may cause further economic uncertainties or deterioration in the United States and worldwide.The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. Please see www.guggenheimfunds.com/gge for a more detailed discussion about Fund risks and considerations. 10 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund1 Fund Summary | As of April 30, 2011 (unaudited) Fund Statistics Share Price Common Share Net Asset Value Premium/Discount to NAV -11.92% Net Assets Applicable to Common Shares ($000) Total Returns (Inception 1/27/04) Market NAV Six Month 17.96% 17.37% One Year 22.73% 20.34% Three Year - average annual -35.27% -36.56% Five Year - average annual -24.28% -25.67% Since Inception - average annual -16.36% -15.07% % of Long-Term Industry Breakdown Investments Oil & Gas 15.0% Pharmaceuticals 12.5% Retail 6.8% Beverages 5.4% Healthcare-Products 4.7% Semiconductors 4.4% Miscellaneous Manufacturing 4.3% Telecommunications 4.2% Agriculture 4.2% Food 3.9% All Other Industries 34.6% % of Long-Term Country Breakdown Investments United States 80.8% United Kingdom 4.3% France 3.0% Taiwan 1.8% Switzerland 1.4% Norway 1.3% Japan 1.2% Canada 1.0% Sweden 0.7% South Africa 0.6% Netherlands 0.5% Bermuda 0.5% Finland 0.5% Chile 0.4% Germany 0.3% South Korea 0.3% Mexico 0.3% Luxembourg 0.3% Brazil 0.3% Ireland 0.2% Philippines 0.2% Belgium 0.1% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheimfunds.com/gge. The above summaries are provided for informational purposes only and should not be viewed as recommendations. 1 Effective May 16, 2011 the name of the Fund changed from Claymore Dividend & Income Fund to Guggenheim Enhanced Equity Strategy Fund. % of Long-Term Top Ten Issuers Investments Chevron Corp. 3.8% Johnson & Johnson 3.5% Pfizer, Inc. 3.3% Exxon Mobil Corp. 3.2% Coca-Cola Co. 3.1% Total SA 3.0% Procter & Gamble Co. 2.7% Intel Corp. 2.5% Philip Morris International, Inc. 2.5% Wal-Mart Stores, Inc. 2.4% Semiannual Report l April 30, 2011 l 11 GGE l Guggenheim Enhanced Equity Strategy Fund Portfolio of Investments | April 30, 2011 (unaudited) Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Long-Term Investments – 110.1% Corporate Bonds – 21.7% Airlines – 0.4% $ Southwest Airlines Co. BBB 5.13% 03/01/2017 N/A $ 428,905 Banks – 3.5% Bank of America Corp.(a) (b) BB+ 8.00% – 01/30/18 @ 100 Citigroup, Inc.(c) A 8.50% 05/22/2019 N/A Goldman Sachs Group, Inc.(c) A- 6.75% 10/01/2037 N/A JPMorgan Chase & Co., Series 1(a) (b) BBB+ 7.90% – 04/30/18 @ 100 JPMorgan Chase & Co. A+ 6.30% 04/23/2019 N/A Manufacturers & Traders Trust Co.(c) A- 6.63% 12/04/2017 N/A Morgan Stanley, Series MTN A 5.55% 04/27/2017 N/A PNC Bank NA, Series BKNT A 5.25% 01/15/2017 N/A Wells Fargo & Co., Series K(a) (b) A- 7.98% – 03/15/18 @ 100 Diversified Financial Services – 2.9% American Express Co.(c) BBB+ 8.13% 05/20/2019 N/A American Express Co.(a) BB 6.80% 09/01/2066 09/01/16 @ 100 Caterpillar Financial Services Corp., Series MTN A 7.15% 02/15/2019 N/A Credit Acceptance Corp. BB 9.13% 02/01/2017 02/01/14 @ 105 Discover Financial Services(c) BBB- 10.25% 07/15/2019 N/A General Electric Capital Corp., Series MTNA AA+ 6.75% 03/15/2032 N/A Goldman Sachs Capital II(a) (b) (d) BBB- 5.79% – 06/01/12 @ 100 Merrill Lynch & Co., Inc.(c) A- 6.11% 01/29/2037 N/A Electric – 0.8% Exelon Generation Co., LLC(c) BBB 6.20% 10/01/2017 N/A Southwestern Electric Power Co. BBB 6.45% 01/15/2019 N/A Entertainment – 0.5% International Game Technology(c) BBB 7.50% 06/15/2019 N/A Environmental Control – 0.5% Waste Management, Inc.(c) BBB 7.38% 03/11/2019 N/A Forest Products & Paper – 0.5% International Paper Co. BBB 7.50% 08/15/2021 N/A Healthcare-Products – 0.4% Alere, Inc. B- 9.00% 05/15/2016 05/15/13 @ 105 Healthcare-Services – 1.3% Aetna, Inc.(c) A- 6.75% 12/15/2037 N/A UnitedHealth Group, Inc. A- 6.50% 06/15/2037 N/A WellPoint, Inc. A- 5.95% 12/15/2034 N/A Household Products & Housewares – 0.7% Fortune Brands, Inc. BBB- 6.63% 07/15/2028 N/A Reynolds Group Issuer, Inc. / Reynolds Group Issuer, LLC(e) B- 8.50% 05/15/2018 05/15/14 @ 104 See notes to financial statements. 12 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments (unaudited) continued Principal Rating Optional Call Amount Description (S&P)* Coupon Maturity Provisions** Value Insurance – 0.7% $ American International Group, Inc. A- 5.38% 10/18/2011 N/A $ 405,960 Fidelity National Financial, Inc. BBB- 6.60% 05/15/2017 N/A Media – 2.2% British Sky Broadcasting Group PLC (United Kingdom)(e) BBB+ 9.50% 11/15/2018 N/A Comcast Corp. BBB+ 6.55% 07/01/2039 N/A Time Warner, Inc. BBB 7.70% 05/01/2032 N/A Unitymedia Hessen GmbH & Co. KG / Unitymedia NRW GmbH (Germany)(e) BB- 8.13% 12/01/2017 12/01/12 @ 108 Walt Disney Co., Series MTNB(c) A 7.00% 03/01/2032 N/A Mining – 0.3% Alcoa, Inc. BBB- 6.75% 07/15/2018 N/A Miscellaneous Manufacturing – 0.5% GE Capital Trust I(a) A+ 6.38% 11/15/2067 11/15/17 @ 100 Textron, Inc. BBB- 7.25% 10/01/2019 N/A Oil & Gas – 0.9% Anadarko Petroleum Corp. BBB- 8.70% 03/15/2019 N/A Coffeyville Resources, LLC / Coffeyville Finance, Inc.(e) BB 9.00% 04/01/2015 04/01/12 @ 107 Oil & Gas Services – 0.6% Weatherford International Ltd. (Bermuda)(c) BBB 9.63% 03/01/2019 N/A Real Estate Investment Trusts – 1.8% AvalonBay Communities, Inc., Series MTN BBB+ 6.10% 03/15/2020 N/A Boston Properties, LP A- 5.88% 10/15/2019 N/A Camden Property Trust BBB 5.70% 05/15/2017 N/A HCP, Inc., Series MTN BBB 6.70% 01/30/2018 N/A Simon Property Group, LP A- 10.35% 04/01/2019 N/A Retail – 0.9% Home Depot, Inc. BBB+ 5.88% 12/16/2036 N/A Kohl’s Corp. BBB+ 6.88% 12/15/2037 N/A Semiconductors – 0.4% MagnaChip Semiconductor SA / MagnaChip Semiconductor Finance Co. (South Korea) B+ 10.50% 04/15/2018 04/15/14 @ 105 Software – 0.3% Oracle Corp. A 6.13% 07/08/2039 N/A Telecommunications – 0.6% Corning, Inc. BBB+ 6.63% 05/15/2019 N/A Wind Acquisition Finance SA (Luxembourg)(e) BB 7.25% 02/15/2018 11/15/13 @ 105 Transportation – 1.0% CSX Corp.(c) BBB 6.00% 10/01/2036 N/A FedEx Corp.(c) BBB 8.00% 01/15/2019 N/A Total Corporate Bonds – 21.7% (Cost $19,011,214) See notes to financial statements. Semiannual Report l April 30, 2011 l 13 GGE l Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments (unaudited) continued Number Rating of Shares Description (S&P)* Coupon Value Convertible Preferred Stock – 2.4% Financial – 2.4% Fannie Mae(b) C 5.38% $ 2,308,500 (Cost $33,154,000) Common Stocks – 85.5% Advertising – 0.2% Omnicom Group, Inc. Aerospace & Defense – 2.9% General Dynamics Corp. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. United Technologies Corp.(c) Agriculture – 4.6% Altria Group, Inc.(c) Archer Daniels Midland Co. Lorillard, Inc. Philip Morris International, Inc.(c) Apparel – 0.2% VF Corp. Beverages – 6.0% Brown-Forman Corp., Class B Coca-Cola Co.(c) PepsiCo, Inc.(c) Chemicals – 1.7% EI Du Pont de Nemours & Co.(c) International Flavors & Fragrances, Inc. PPG Industries, Inc. Sherwin-Williams Co. Commercial Services – 0.8% Automatic Data Processing, Inc.(c) Paychex, Inc. Cosmetics & Personal Care – 3.9% Avon Products, Inc. Colgate-Palmolive Co.(c) Procter & Gamble Co.(c) Distribution & Wholesale – 0.2% Genuine Parts Co. Electric – 1.3% Empresa Nacional de Electricidad SA, ADR (Chile) Enersis SA, ADR (Chile) Exelon Corp.(c) Public Service Enterprise Group, Inc.(c) See notes to financial statements. 14 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments (unaudited) continued Number of Shares Description Value Electrical Components & Equipment – 1.0% Emerson Electric Co.(c) $ 980,727 Electronics – 0.7% Garmin Ltd. (Switzerland) Koninklijke Philips Electronics NV(Netherlands)(c) Engineering & Construction – 1.0% ABB Ltd., ADR (Switzerland)(c) Environmental Control – 0.4% Waste Management, Inc.(c) Food – 4.3% Campbell Soup Co. Delhaize Group SA, ADR (Belgium) General Mills, Inc. Hershey Co. HJ Heinz Co. Hormel Foods Corp. JM Smucker Co. Kellogg Co.(c) Kraft Foods, Inc., Class A(c) McCormick & Co., Inc. Sara Lee Corp.(c) Sysco Corp.(c) Healthcare-Products – 4.7% Baxter International, Inc. Becton, Dickinson & Co. Johnson & Johnson(c) Home Furnishings – 0.1% Whirlpool Corp. Household Products & Housewares – 0.6% Kimberly-Clark Corp.(c) Insurance – 0.4% Marsh & McLennan Cos., Inc.(c) Media – 1.3% McGraw-Hill Cos., Inc. Pearson PLC, ADR (United Kingdom)(c) Thomson Reuters Corp. (Canada)(c) Miscellaneous Manufacturing – 4.2% 3M Co.(c) Cooper Industries PLC (Ireland) Dover Corp. Honeywell International, Inc.(c) Illinois Tool Works, Inc.(c) ITT Corp. Tyco International Ltd. (Switzerland) See notes to financial statements. Semiannual Report l April 30, 2011 l 15 GGE l Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments (unaudited) continued Number of Shares Description Value Office & Business Equipment – 0.1% Pitney Bowes, Inc. $ 107,352 Oil & Gas – 15.6% Chevron Corp.(c) ConocoPhillips(c) Exxon Mobil Corp.(c) Sasol Ltd., ADR (South Africa)(c) Statoil ASA, ADR (Norway)(c) Total SA, ADR (France)(c) Pharmaceuticals – 13.8% Abbott Laboratories(c) AstraZeneca PLC ADR (United Kingdom)(c) Bristol-Myers Squibb Co.(c) ELI Lilly & Co.(c) GlaxoSmithKline PLC, ADR (United Kingdom)(c) Merck & Co., Inc.(c) Pfizer, Inc.(c) Retail – 6.6% Darden Restaurants, Inc. Home Depot, Inc.(c) Limited Brands, Inc. McDonald’s Corp.(c) Wal-Mart Stores, Inc.(c) Yum! Brands, Inc. Semiconductors – 4.5% Intel Corp.(c) Linear Technology Corp. Taiwan Semiconductor Manufacturing Co. Ltd., ADR (Taiwan)(c) Telecommunications – 4.0% Chunghwa Telecom Co. Ltd., ADR (Taiwan)(c) Harris Corp. Nokia OYJ, ADR (Finland)(c) NTT DoCoMo, Inc., ADR (Japan)(c) Philippine Long Distance Telephone Co., ADR (Philippines) Rogers Communications, Inc., Class B (Canada) Telefonaktiebolaget LM Ericsson, ADR (Sweden)(c) Telefonos de Mexico SAB de CV, ADR (Mexico)(c) Toys, Games & Hobbies – 0.3% Hasbro, Inc. Mattel, Inc. See notes to financial statements. 16 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund l Portfolio of Investments (unaudited) continued Number of Shares Description Value Water – 0.1% Cia de Saneamento Basico do Estado de Sao Paulo, ADR (Brazil) $ 143,081 Total Common Stocks – 85.5% (Cost $63,220,683) Preferred Stock – 0.2% Electric – 0.2% Cia Energetica de Minas Gerais, ADR (Brazil) (Cost $101,641) Limited Partnership – 0.3% Real Estate – 0.3% Kodiak Funding, LP (f) (Cost $3,496,000) Total Long-Term Investments – 110.1% (Cost $118,983,538) Short-Term Investments – 0.1% Money Market – 0.1% Dreyfus Money Market Bond Fund (Cost $45,689) Total Investments – 110.2% (Cost $119,029,227) Other Assets in excess of Liabilities – 0.3% Borrowings – (10.5% of Net Assets or 9.5% of Total Investments) Net Assets – 100.0% $ 97,638,043 ADR – American Depositary Receipt ASA – Stock Company GmbH – Limited Liability GmbH & Co. KG – Limited Partnership LLC – Limited Liability Company LP – Limited Partnership N/A – Not Available NV – Publicly Traded Company OYJ – Public Traded Company PLC – Public Limited Company SA – Corporation SAB de CV – Publicly Traded Company * Ratings shown are per Standard & Poor’s, Moody’s or Fitch. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for secu- rities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Floating or variable rate coupon. The rate shown is as of April 30, 2011. (b) Perpetual maturity. (c) All or a portion of these securities have been physically segregated in connection with borrowings. As of April 30, 2011, the total amount segregated was $76,406,962. (d) Security is a hybrid bond that will convert to a preferred stock on the first call date. (e) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At April 30, 2011 these securities amounted to $1,899,933, which represents 1.9% of net assets applicable to common shares. (f) Security is valued in accordance with Fair Valuation procedures established in good faith by the Board of Trustees. The total market value of such securities is $288,000 which represents 0.3% of Net Assets Applicable to Common Shares. See notes to financial statements. Semiannual Report l April 30, 2011 l 17 GGE l Guggenheim Enhanced Equity Strategy Fund Statement of Assets and Liabilities | April 30, 2011 (unaudited) Assets Investments in securities, at value (cost $119,029,227) $ Dividends and interest receivable Cash Other assets Total assets Liabilities Borrowings Advisory fee payable Administrative fee payable Interest due on borrowings Accrued expenses and other liabilities Total liabilities Net Assets Applicable to Common Shareholders $ Composition of Net Assets Applicable to Common Shareholders Common stock, $.01 par value per share; unlimited number of shares authorized, 4,993,991 shares issued and outstanding $ Additional paid-in capital Accumulated net unrealized depreciation on investments ) Accumulated net realized loss on investments and currency transactions ) Accumulated undistributed net investment income Net Assets Applicable to Common Shareholders $ Net Asset Value Applicable to Common Shareholders (based on 4,993,991 common shares outstanding) $ See notes to financial statements. 18 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund Statement of Operations | For the six months ended April 30, 2011 (unaudited) Investment Income Dividends (net of foreign withholding taxes of $46,851) $ Interest Total income $ Expenses Advisory fee Professional fees Trustees’fees and expenses Printing expenses Fund accounting Insurance expense Administrative fee Custodian fee NYSE listing fee Transfer agent fee Miscellaneous Interest expense Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Net change in unrealized appreciation on: Investments Net gain on investments Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations $ See notes to financial statements. Semiannual Report l April 30, 2011 l 19 GGE l Guggenheim Enhanced Equity Strategy Fund Statement of Changes in Net Assets Applicable to Common Shareholders | For the Six Months Ended For the April 30, 2011 Year Ended (unaudited) October 31, 2010 Increase (decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations Net investment income $ $ Net realized gain (loss) on investments, in-kind redemptions and currency transactions ) Net change in unrealized appreciation on investments and currency transactions Distributions to Preferred Shareholders from Net investment income – ) Net increase in net assets applicable to common shareholders resulting from operations Distributions to Common Shareholders From and in excess of net investment income ) ) Capital Share Transactions Cost of common shares repurchased – ) Total increase (decrease) in net assets applicable to common shareholders ) Net Assets Beginning of period End of period (including accumulated undistributed net investment income of $312,921 and $418,158, respectively) $ $ See notes to financial statements. 20 l Semiannual Report l April 30, 2011 GGE l Guggenheim Enhanced Equity Strategy Fund Statement of Cash Flows | For the six months ended April 30, 2011 (unaudited) Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used in Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net realized gain on investments ) Purchase of long-term investments ) Proceeds from sale of long-term investments Amortization of premium and other Net sales of short-term investments Decrease in dividends and interest receivable Increase in other assets ) Decrease in advisory fee payable ) Decrease in administrative fee payable ) Increase in accrued expenses and other liabilities Decrease in interest due on borrowings ) Net Cash Provided by Operating and Investing Activities Cash Flows From Financing Activities: Dividends paid to common shareholders ) Decrease in borrowings ) Net Cash Used by Financing Activities ) Net decrease in cash ) Cash at Beginning of Period Cash at End of Period $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest $ See notes to financial statements. Semiannual Report l April 30, 2011 l 21 GGE l Guggenheim Enhanced Equity Strategy Fund Financial Highlights | For the Per share operating Six Months Ended For the For the For the For the For the performance for a common April 30, Year Ended Year Ended Year Ended Year Ended Year Ended share outstanding October 31, October 31, October 31, October 31, October 31, throughout the period * (unaudited) Net asset value, beginning of period $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) on investments, futures, options and swap transactions ) ) ) Distributions to Preferred Shareholders From net investment income and return of capital (common share equivalent basis) – ) Total from investment operations ) ) Distributions to Common Shareholders From and in excess of net investment income ) ) ) )(e) ) ) Return of capital – – – )(e) – – Total distributions to Common Shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % % )% )% % % Market value % % % )% )% % Ratios and supplemental data Net assets, applicable to common shareholders, end of period (thousands) $ Preferred Shares, at liquidation value ($25,000 per share liquidation preference) (thousands) $
